        Case 1:20-cv-00532-GSA Document 4 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   PABLO MENDOZA CHAVEZ,                                 1:20-cv-00532-GSA (PC)

12                      Plaintiff,                         ORDER GRANTING APPLICATION TO
                                                           PROCEED IN FORMA PAUPERIS
13          v.                                             (Document# 2)

14   KINGS COUNTY, et al.,                                              and
15                      Defendants.
                                                           ORDER DIRECTING PAYMENT
16                                                         OF INMATE FILING FEE BY KINGS
                                                           COUNTY SHERIFF
17

18

19

20
21          Plaintiff is a prisoner proceeding pro se pursuant to 42 U.S.C. § 1983 and has requested

22   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the showing

23   required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be granted.

24   Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action.         28 U.S.C.

25   § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent of

26   the preceding month’s income credited to plaintiff’s trust account. The Kings County Sheriff is

27   required to send to the Clerk of the Court payments from plaintiff’s account each time the amount

28   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).
                                                       1
       Case 1:20-cv-00532-GSA Document 4 Filed 04/15/20 Page 2 of 2

 1        In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2   ORDERED that:

 3              1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 4              2. The Kings County Sheriff or his/her designee shall collect payments from

 5        plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of the

 6        preceding month’s income credited to the prisoner’s trust account and shall forward

 7        those payments to the Clerk of the Court each time the amount in the account

 8        exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of $350.00 has

 9        been collected and forwarded to the Clerk of the Court. The payments shall be

10        clearly identified by the name and number assigned to this action;

11              3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12        plaintiff’s in forma pauperis application on the Kings County Sheriff via the United States

13        Postal Service; and

14              4.    The Clerk of the Court is directed to serve a copy of this order on the Financial

15        Department, U.S. District Court, Eastern District of California, Sacramento Division.

16
     IT IS SO ORDERED.
17

18     Dated:        April 15, 2020                         /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                      2
